Citation Nr: 0012248	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  94-26 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to an increased (compensable) evaluation for 
bilateral iritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from January 1946 to November 
1947 and from May 1951 to April 1954.  By rating actions 
dated in 1994 the Department of Veterans Affairs (VA) 
Regional Office Chicago, Illinois, denied entitlement to 
service connection for a back disability and confirmed and 
continued a noncompensable evaluation for the veteran's 
bilateral eye disorder.  The veteran appealed from those 
decisions.  The case was initially before the Board of 
Veterans' Appeals (Board) in October 1996 when it was 
remanded for further development.  In a February 1999 rating 
action the regional office granted service connection for 
aphakia as secondary to the veteran's service-connected 
iritis and evaluated the condition 30 percent disabling.  The 
denials of service connection for a back disability and a 
compensable evaluation for iritis were confirmed and 
continued.  The case is again before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal regarding the issue of an 
increased rating for his bilateral eye disorder has been 
obtained by the regional office.

2.  During service, in 1951 and 1952 the veteran was observed 
and treated for complaints regarding his back.  Diagnoses 
were recorded including a contusion and strain of the low 
back.  

3.  Chronic low back disabilities, including ankylosing 
spondylitis, were initially medically demonstrated many years 
following the veteran's release from his second period of 
active military service.  

4.  There is no medical evidence of record establishing a 
relationship between the veteran's current low back 
conditions and the low back complaints for which he was 
treated during his active military service.  

5.  The veteran's iritis has resolved.  He has aphakia for 
which service connection has been established with a 30 per 
cent evaluation assigned. 


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for a chronic back disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  

2.  An increased (compensable) evaluation for bilateral 
iritis is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Code 6003 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered with regard to the 
veteran's claims is whether he has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If he has not presented well-grounded claims, his appeal must 
fail and there is no duty to assist him further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claim for service connection for a 
chronic back disability is not well grounded.  The Board 
finds that the veteran's claim for an increased rating for 
his bilateral iritis is well grounded.  




I.  The Claim for Service Connection for a
Chronic Back Disability.

The veteran's service medical records pertaining to his 
initial period of active service from January 1946 to 
November 1947 do not reflect any complaints or findings 
regarding a back disability.  

The veteran's service medical records pertaining to his 
second period of active service from May 1951 to April 1954 
reflect that he was seen on August 9, 1951, after sustaining 
an injury in a softball game.  It was indicated that an X-ray 
had shown a simple fracture of the right pelvis.  He 
complained of pain in the upper right leg.  He was 
transferred to a U.S. naval hospital for further treatment 
and disposition.  Records from the naval hospital reflect 
that on admission the physical findings were essentially 
unremarkable except for some vague complaints of pain on 
passive motion of the right hip joint.  X-ray studies of the 
lumbar and lumbosacral spine, pelvis and both hips failed to 
reveal any evidence of fracture or other significant 
abnormality.  Repeated physical and neurological examinations 
also failed to reveal any organic basis for the veteran's 
complaints of being unable to move his lower extremities.  
His treatment consisted of bed rest with gradual recovery 
from his subjective symptoms.  At discharge he was fully 
ambulatory and asymptomatic and considered fit for return to 
active duty.  The final diagnosis was contusion of the right 
hip and low back.  On September 11, 1951, he was discharged 
to duty as fit for same.  

The veteran's service medical records further reflect that he 
was seen in January 1952 with complaints of pain involving 
his right lower extremity.  A diagnosis of herniated nucleus 
pulposus of L4 was made.  On January 13 he had had no back or 
leg pain or tenderness for the previous 48 hours.  He had 
been up and around sick bay with no symptoms.  He was 
discharged to duty as well.  

The veteran was again treated during service in August 1952 
for a strain of the lumbar muscles sustained when an 
escalator suddenly stopped, causing him to fall down and 
injure his back.  He was treated with bed rest, heat lamp and 
a massage.  On August 30 his complaints were minimal and he 
was discharged to duty.  

When the veteran was examined for separation from military 
service in April 1954 the clinical evaluation of the spine 
and lower extremities was reported to be normal.

The veteran's initial claim for VA disability benefits was 
submitted in December 1950, between periods of active duty.  
He referred to an eye disorder.  

The veteran was examined by the VA in March 1951.  
Examination of the musculoskeletal system was reported to be 
all right.  The diagnoses included bilateral iritis.  

In an April 1951 rating action service connection was 
established for bilateral iritis, rated noncompensable.  

In December 1993 the veteran reopened his claim.  He claimed 
service connection for a back disability and an increased 
rating for his eye disorder.  

VA outpatient treatment records reflect that the veteran was 
observed and treated for various conditions from 1985 to 
1994.  An X-ray study of the pelvis and hips in August 1992 
showed mild degenerative changes at both hips.  In November 
1992 the veteran was seen for hip and knee disorders.  He was 
unable to lie flat secondary to back pain from an old injury.  
When he was seen in January 1994 at the orthopedic clinic 
X-ray studies showed ankylosing spondylitis with mild 
compression fractures of thoracic vertebrae and mild 
degenerative changes of the hips.  A VA outpatient treatment 
record in September 1995 reflects impressions of degenerative 
joint disease of the knees and hips and ankylosing 
spondylitis.

The veteran was hospitalized by the VA during August and 
September 1996 and underwent a left total hip arthroplasty 
due to advanced degenerative joint disease.  The secondary 
diagnoses included ankylosing spondylitis.  

The veteran was afforded a VA orthopedic examination in March 
1997.  It was noted that he had been told he had had 
ankylosing spondylitis five years previously.  He had had a 
right hip replacement.  His complaints consisted of stiffness 
in the back and recurrent hip dislocation.  There was 
limitation of motion of the hips.  There was also limitation 
of motion of the lumbar spine.  The diagnosis was ankylosing 
spondylitis requiring a right total hip replacement.  

In May 1997 a VA physician again noted that the veteran had 
been diagnosed with ankylosing spondylitis five years 
previously.  He stated that the veteran certainly could have 
had early symptoms back when his complaints began in service.  

The veteran was again afforded a VA orthopedic examination in 
March 1998.  Various findings were recorded including some 
limitation of motion of the lumbar spine.  The diagnosis was 
ankylosing spondylitis.  

The veteran was seen by a VA medical examiner in February 
1999.  He complained of neck pain and stiffness and low and 
midback pain since 1946 due to trauma sustained in a fall in 
a ship's gun turret.  The veteran stated that his only 
symptom since the onset of the injury was pain.  He denied 
having any associated symptoms of stiffness or a limited 
range of motion of the cervical or lumbar spine until about 
12 years previously.  The veteran stated he had been 
diagnosed as having ankylosing spondylitis about four years 
previously.  

The examiner indicated that for 41 years the veteran's 
complaint due to his back condition was pain and he therefore 
could not determine with at least a 50 percent probability 
whether his mono-symptom of pain was due to the original 
injury sustained in 1946 or was an early manifestation of his 
current condition of ankylosing spondylitis.  

VA outpatient treatment records reflect that the veteran was 
observed and treated for various conditions during 1999.  In 
March 1999 an assessment of ankylosing spondylitis was made.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for ninety days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In this case, the veteran's service medical records 
pertaining to his second period of active service reflect 
that he was observed and treated on several occasions for 
back problems and various diagnoses were recorded including a 
contusion of the back and lumbar muscle strain.  However, his 
symptoms abated with treatment and he was returned to duty on 
each occasion as fit for same.  There were no further 
complaints or findings regarding back problems from August 
1952 until his separation from service in April 1954.  When 
he was examined for separation from military service in April 
1954 clinical evaluation of the spine and extremities was 
reported to be normal.  Chronic back disabilities, including 
ankylosing spondylitis, were initially medically reported 
many years following the veteran's separation from his second 
period of active military service.  

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence which supports his claim for service 
connection for a chronic back disability.  There is no 
evidence establishing a medical link between his current back 
disabilities and the back disorders for which he was treated 
during military service.  In fact, in February 1999, a VA 
examiner indicated that he could not determine with at least 
a 50 percent probability whether the veteran's single symptom 
of pain was due to his original injury sustained in service 
or whether it was an early manifestation of his current 
ankylosing spondylitis.  Although a VA physician indicated in 
May 1997 that the veteran could have had early symptoms of 
ankylosing spondylitis when his back complaints began in 
service, he did not provide a definite opinion to that 
effect.  Given the evidence that is of record, the veteran's 
claim for service connection for a chronic back disability 
may not be considered well grounded.  Since the claim is not 
well grounded it must accordingly be denied.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Edenfield v. Brown, 8 Vet. App. 
384 (1995).  

Although the Board has considered and disposed of the 
veteran's claim for service connection for a chronic back 
disability on a ground different from that of the regional 
office; that is, whether the claim is well grounded rather 
than whether he is entitled to prevail on the merits, the 
veteran has not been prejudiced by the Board's decision.  In 
assuming that the claim was well grounded, the regional 
office afforded the veteran greater consideration than the 
claim warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
regional office for consideration of the issue of whether the 
claim is well grounded would be pointless and in light of the 
law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  To submit a well-grounded claim, the 
veteran would need to offer competent evidence, such as a 
medical opinion, that there is a relationship between his 
current low back disorders and the back problems for which he 
was treated on active duty.  Robinette v. Brown, 8 Vet. App. 
69 (1995).  

II.  The Claim for an Increased (Compensable) 
Evaluation for Bilateral Iritis.

The veteran's service medical records reflect that he was 
treated medically in late 1946 for iritis, primarily 
involving the right eye.  

When the veteran was examined by the VA in March 1951 his 
corrected visual acuity was 20/25 in each eye.  A diagnosis 
was made of residuals of bilateral iritis.  

By rating action dated in April 1951 service connection was 
established for bilateral iritis, rated noncompensable under 
Diagnostic Code 6003.  

In October 1993 the veteran submitted a claim for an 
increased rating for his eye disorder.

The veteran was afforded a VA eye examination in March 1994.  
His corrected visual acuity in the right eye was 20/25-1 and 
in the left eye was 20/25-2.  There was no diplopia and no 
visual field deficit.  

During the August 1994 regional office hearing, the veteran 
related that his left eye turned red and there was a slight 
swelling.  On those occasions he had no vision whatsoever in 
the eye.  He indicated that he wore glasses that were issued 
by the VA hospital.  He also reported itchiness involving his 
eyes.  

The regional office later received a number of VA outpatient 
treatment records reflecting treatment of the veteran for 
various conditions.  When he was seen in December 1993 his 
corrected visual acuity was 20/25 in both eyes.  When he was 
seen in April 1994 an assessment of pseudoexfoliation 
syndrome was made.  When he was seen in July 1994 his 
corrected visual acuity was 20/30 in the right eye and 20/30-
2 in the left eye.  The assessments included a history of 
blepharitis.  

A report by the Kirk Eye Center, dated in September 1994 
reflects corrected visual acuity of 20/60 in the right eye 
and 20/50 in the left eye.  A July 1995 report by that center 
reflects corrected visual acuity of 20/80 in the right eye 
and 20/80 in the left eye.  Cataracts in both eyes were also 
reported.  

The veteran was afforded a VA eye examination in September 
1995.  It was indicated that he had had a cataract extraction 
of the left eye.  His corrected visual acuity was 20/40 in 
the right eye and 20/25 in the left eye.  There was no 
diplopia and no visual field deficit.  There was 
pseudoexfoliation of the right eye.  Diagnoses were made of 
status post cataract extraction of the left eye and history 
of iritis of the left eye, resolved.  

The veteran was seen by the VA in December 1995.  His 
corrected visual acuity was 20/40-2 in the right eye and 
20/25-2 in the left eye.  The assessments included mild 
cataract of the right eye.

A VA hospital report was received by the regional office in 
January 1997 reflecting that in August 1995 the veteran had 
surgery for a cataract of the left eye.  

The veteran was afforded a VA eye examination in March 1997.  
His corrected visual acuity was 20/50 in the right eye and 
20/30 in the left eye.  There was no diplopia and no visual 
field deficit.  It was indicated that there was no disease or 
damage to the retina, cornea, iris or other part of the eye 
such as a detached retina, glaucoma, cataract, iritis, etc.  
Diagnoses were made of cataract of the right eye and 
pseudoaphakia of the left eye.  The examiner indicated that 
the veteran should have good visual acuity in both eyes after 
cataract extraction of the right eye.  

The veteran was again afforded a VA eye examination in 
January 1998.  Corrected visual acuity for the right eye was 
20/40-2 and for the left eye 20/25-2.  The diagnoses included 
cataract of the right eye, pseudophakic left eye, and 
pseudoexfoliative syndrome of the right eye.  

A VA outpatient treatment record dated in January 1999 
reflects visual acuity in the right eye of 20/80 corrected to 
20/50 and visual acuity in the left eye 0f 20/30 with no 
improvement with correction.  The assessments included 
presbyopia and cataract of the right eye.

Iritis is to be rated from 10 percent to 100 percent for 
impairment of visual acuity or field loss, pain, rest 
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
The minimum rating during active pathology is 10 percent.  
38 C.F.R. Part 4, Code 6003.  

Corrected visual acuity of 20/40 (6/12) in one eye warrants a 
noncompensable evaluation when corrected visual acuity in the 
other eye is also 20/40 (6/12).  38 C.F.R. Part 4, Code 6079.  

Corrected visual acuity of 20/50 (6/15) in one eye warrants a 
10 percent evaluation when corrected visual acuity in the 
other eye is 20/40 (6/12) or better.  38 C.F.R. Part 4, 
Code 6079.  

Corrected visual acuity of 20/70 (6/21) in one eye warrants a 
10 percent evaluation when corrected visual acuity in the 
other eye is 20/40 (6/12).  When corrected visual acuity in 
the other eye is 20/50 (6/15), a 20 percent evaluation is 
warranted.  When corrected visual acuity in the other eye is 
20/70 (6/21), a 30 percent evaluation is warranted.  38 
C.F.R. Part 4, Code 6078.

A 30 percent evaluation is provided for bilateral or 
unilateral aphakia.  The 30 percent evaluation is a minimum 
evaluation which is not to be combined with any other rating 
for impaired vision.  When only one eye is aphakic, the eye 
having poorer corrected visual acuity will be rated on the 
basis of its acuity without correction.  When both eyes are 
aphakic, both will be rated on corrected vision.  The 
corrected vision of one or both aphakic eyes will be taken 
one step worse than the ascertained value, but not better 
than 20/70 (6/21).  The combined rating for the same eye 
should not exceed the evaluation for the total loss of vision 
of that eye, unless there is enucleation or a serious 
cosmetic defect added to the total loss of vision.  38 C.F.R. 
Part 4, Code 6029.

In this case, the recent VA eye examinations have not 
disclosed the presence of iritis and it was indicated that 
that condition had resolved.  The veteran's loss of visual 
acuity as shown on the VA examinations and outpatient 
treatment records appears to be a result of his aphakia for 
which service connection has been established and a 30 
percent evaluation assigned under Code 6029.  The VA 
examinations have not disclosed any visual field deficit.  
Accordingly, since there are no symptoms of active iritis, 
and his visual acuity impairment is due to another condition 
which is already rated higher than he would be rated based 
strictly on the basis of his loss of vision, it follows that 
entitlement to a compensable evaluation for the veteran's 
bilateral iritis is not warranted.  

The Board has carefully reviewed the entire record with 
regard to the veteran's claim for an increased rating for his 
bilateral iritis; however, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material matter regarding that issue.  38 U.S.C.A. 
§ 5107.  



ORDER

Entitlement to service connection for a back disability is 
not established.  Entitlement to an increased (compensable) 
evaluation for bilateral iritis is not established.  The 
appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

